Citation Nr: 1315108	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

3.  Entitlement to an increased disability rating for diabetes mellitus, currently rated at 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Son
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971 and February 1975 to November 1975. 

With regard to the claim of entitlement to service connection for PTSD, this case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2008, and a statement of the case was issued in December 2008.  A substantive appeal was received in December 2008. 

The Board has re-characterized the claim for PTSD on appeal as it appears on the cover page of this document.  The Board notes that the Veteran has not only been diagnosed with PTSD, but also with major depressive disorder and a panic disorder, and finds that the re-characterization is in keeping with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a mental health disability claim include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  

With regard to the claim of entitlement to an increased disability rating for diabetes mellitus, this case comes before the Board on appeal from a June 2009 rating decision by the RO.  A notice of disagreement was received in August 2009, and a statement of the case was issued in December 2009.  A substantive appeal was received in December 2009. 

In February 2013, a Travel Board hearing was held before the undersigned with regard to all issues identified above.  

The issues of entitlement to service connection for PTSD (under a merits analysis) and entitlement to an increased disability rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2005, the RO denied a claim of entitlement to service connection for PTSD.  A timely notice of disagreement was not received, nor was new and material evidence received within one year as it pertained to the claim for PTSD. 

2.  Certain evidence received since the December 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision denying the Veteran's claim of service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the December 2005 rating decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005, the Veteran filed his original claim seeking entitlement to service connection for PTSD.  The RO denied the Veteran's claim in a December 2005 decision.  The Veteran was advised of this denial.  A timely notice of disagreement was not received and new and material evidence was not received within one year.  As such, the December 2005 decision became final as to the claim for PTSD.  
38 U.S.C.A. § 7105.

In July 2007, the Veteran filed to reopen his claim for service connection.  A May 2008 rating decision denied this claim, finding that the evidence did not show his PTSD was incurred in, aggravated by, or caused by military service.  The Veteran timely filed a notice of disagreement and was issued a statement of the case in December 2008.  He filed a substantive appeal in December 2008.

The May 2008 rating decision (from which the present appeal ensues) adjudicated the merits of the service connection claim, and as such, the RO does appear to have reopened the Veteran's PTSD claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the December 2005 rating decision consisted of VA treatment records, which included a diagnosis of PTSD; private treatment records from Internal Medical Associates from 2000 to 2004; and most notably, an October 2005 memo of the RO which determined the information required to verify stressful events, as required to substantiate a diagnosis of PTSD for compensation rating purposes, was insufficient to make a request for records search by the service department.  The record, at the time of this denial, was also void of a completed PTSD questionnaire, and it was noted that all follow up attempts to obtain such information from the Veteran were unsuccessful.    

The evidence received since the 2005 denial includes additional VA treatment records, private medical records, the Veteran's testimony, a Statement of Stressor by the Veteran, witness statements, and argument submitted by the Veteran's representative.  Notably, a March 27, 2008, memo of the RO appears to have confirmed one of the Veteran's stressors and conceded that it was as likely as not that the Veteran was exposed to hostile actions while assigned to the 24th Transportation Company located at Cam Rahn Bay.  Additionally, the 2007 private evaluation of Dr. Glaogau related the Veteran's PTSD to his military experiences.  

As the newly submitted evidence, presumed to be credible, suggests the Veteran's PTSD is a result of his military experiences while on active duty service in Vietnam, it is related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been submitted.  The RO has reopened the claim, and the Board finds that there is new and material evidence to support the RO's determination in that regard.  As such, the claim is reopened.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of his PTSD claim.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.



ORDER

As new and material evidence has been received regarding the claim for service connection for PTSD, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision.   


REMAND

Entitlement to Service Connection for PTSD

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for PTSD.  The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He maintains that his PTSD is the result of traumatic experiences suffered during active military service.  During the course of the appeal, the Veteran articulated a number of stressors as the cause of his PTSD.  The Veteran reported serving at Cam Rahn Bay between June 1969 and June 1970 when the base came under enemy attack on a number of occasions; witnessing a Vietnamese solider thrown out of a helicopter; watching a young solider beat other soldiers; witnessing a 1300 pound pallet land on a friend's back breaking it in three places while loading a truck, for which the Veteran was suspicious of a Vietnamese man who was assisting; being confronted by a Vietnamese solider outside of the compound who sprang up holding an AK47 wherein the Veteran thought the solider was going to kill him.  The Veteran's account of stressor events also includes instances of fearing for his life in a hostile combat environment. 

As discussed above, the RO confirmed only one of the Veteran's stressors and conceded it was as likely as not that Veteran was exposed to hostile actions while assigned to the 24th Transportation Company located at Cam Rahn Bay.  Although the RO was able to verify the Veteran's stressor, the stressor was not discussed in the September 2008 VA examination.  As such, the appeal must be remanded for an additional examination.  

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service. 

Additionally, in an August 2007 statement, the Veteran reported seeking treatment at Psychological Consulting Services.  However, treatment records from this facility are not in the paper claims file or contained on Virtual VA.  As such, VA has the obligation to assist the Veteran in obtaining such records of private treatment.  38 C.F.R. § 3.159(c)(1).  

Entitlement to an Increased Disability Rating for Diabetes 

At the February 2013 hearing, the Veteran testified that his diabetes has worsened in severity since the last VA examination in December 2008, more than four years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 

Additionally, the Veteran stated he continued to seek treatment at the VA medical center (VAMC) in Fayetteville, North Carolina as recently as January 2013.  The last VA treatment record in the file is dated June 2010.  Updated treatment records are pertinent to the instant appeal and must be obtained.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain copies of all relevant VA treatment records from the Fayetteville VAMC dated from December 2010 to the present.

2. The RO should contact the Veteran and request that he complete and return the appropriate authorizations so that VA can obtain relevant treatment records from Psychological Consulting Services, and any other provider in which he sought treatment for his PTSD.  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).  

3. After completion of the above, the Veteran should be scheduled for a psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, to determine the nature and likely etiology of his PTSD.  It is imperative that the claims file be made available to the examiner for review in conjunction with the examination.  Any indicated special tests should be conducted. The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a. Please identify whether the Veteran currently suffers from PTSD, and if so, whether his PTSD meets the DSM-IV criteria. 

b. If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

c. For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service or is otherwise causally related to service. This opinion should contemplate and discuss any pertinent events during the Veteran's military service.

A detailed rationale should be furnished for all opinions.

4. The RO should then schedule the Veteran for an appropriate VA examination to ascertain the current severity of his diabetes mellitus.  The claims file should be made available to the examiner for review in conjunction with the examination.  All medically indicated special tests should be accomplished, and all examination findings should be clearly reported to allow for application of VA rating criteria for diabetes mellitus.

5. In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

6. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  If the benefits sought on appeal remain denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


